Citation Nr: 1230062	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In June 2012, the Board reopened and remanded the Veteran's claim to the RO, via the Appeals Management Center in Washington, DC, for further action.  The matter has been returned to the Board.


FINDING OF FACT

In a July 2012 rating decision, the agency of original jurisdiction granted entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The Board does not have jurisdiction to review the appeal for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 511(a), 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  The Board may dismiss any appeal that fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.
	
Following the Board's June 2012 remand, in a July 2012 rating decision, the agency of original jurisdiction granted entitlement to service connection for bilateral hearing loss, which represents a full grant of the benefits sought on appeal.  Therefore, the issue of entitlement to service connection for bilateral hearing loss is moot, and there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


